 1   ROBERT K. PHI LLI PS
     NevadaBarNo. 11441
 2   ALYCE FOSHEE
 3   NevadaBarNo. 14519
     PHILLIPS, SPALLAS & ANGSTADT LLC
 4   504 SouthNinth Street
     Las Vegas, Nevada 89101
 5   (702) 938-1510
     (702) 938-1511 (Fax)
 6   rphi I lips@psataw.net
 7   afo hee@psalaw.net

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA
10
                                                           CaseNo.: 2:l 7-cv-02196-APG -VCF
11    SYLVIA LEYS,
      Plaintiff,                                           STIPULA TlON AND ORDER FOR
12                                                         LEAVE TO CONDUCT CERTAIN
      V.                                                   DISCOVERY OUTSIDE THE
13                                                         DISCOVERY PERIOD
       WAL-MART STORES, INC., dba WALMART
14
       STORE #4356 a foreign
15     corporation; DOE EM PLOYEE; DOES I
       through XXX, inclusive and ROE
16 BUSINESS ENTI TIES I through XXX,
       inclusive,
17     Defendants.
   I+--------------------'
18

19          Plaintiff SYLVIA LEYS (hereinafter "Plaintiff') and Defendant WAL-MART STORES, INC.
20   (hereinafter "Defendant"), by and through their respective counsel of record, do hereby stipulate to
21   conduct certain discovery outside the discovery period. Specifically, the parties stipulate that
22   Defendant shall take the deposition of Plaintiff on November 13, 2018 at 9:00 AM.
23                               DISCOVERY COMPLETED TO DATE
24             •   The parties have conducted an FRCP 26(f) conference.
25             •   The parties have served and exchanged their respective FRCP 26(a) initial disclosures
26                 and supplements thereto.
27             •   Plaintiff has served written discovery requests to Defendant, and Defendant timely
28                 served its responses and objections to the same.

                                                     -1-
11-5-2018
